



September 29, 2008


To:
Advanced Voice Recognition Systems, Inc.
 
7659 E. Wood Drive
 
Scottsdale, Arizona 85260
 
Attention: Walter Geldenhuys, President & CEO

 
Dear Ladies and Gentlemen:


This letter (this “Modification”) modifies that certain Letter Agreement dated
April 28, 2008 (the “Letter Agreement”) delivered by the undersigned to Advanced
Voice Recognition Systems, Inc. (f/k/a Samoyed Energy Corp.), a Nevada
corporation (the “Company”).
 
Pursuant to the Letter Agreement, the undersigned holder of 3,500,000 shares of
the common stock of the Company (“Common Stock”) (the “Holder”) agreed to pay to
the Company an amount equal to $1,750,000 within ninety (90) days of the Closing
(as defined in the Stock Exchange Agreement), or in the alternative, tender to
the Company for cancellation two (2) shares of Common Stock for every $1 not
paid, subject to the terms and conditions of the Letter Agreement. The Holder
and the Company wish to amend certain terms of the Letter Agreement as
specifically set forth herein.
 
In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Holder agrees as follows:
 

1.       
Definitions. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Letter Agreement, and the term SMYD Common Stock
is now referred to as Company Common Stock to reflect the closing of the stock
exchange as set forth in the Stock Exchange Agreement.

 

2.     
Amendments. Effective as of the date hereof:

 

 
(a)
The third paragraph of the Letter Agreement is hereby modified and restated to
read as follows:



“The Holder understands that delivery of this letter agreement (this
“Agreement”) is a condition to closing the Stock Exchange Agreement. This
Agreement sets forth the terms and conditions under which the Holder agrees to
pay to Company an amount equal to $1,400,000 within one hundred eighty (180)
days of the Closing (as defined in the Stock Exchange Agreement), or in the
alternative, tender to Company for cancellation two and one-half (2 1/2) shares
of Company Common Stock for every $1 not paid. All dollar amounts stated in this
Agreement are in United States Dollars.”


--------------------------------------------------------------------------------





 
(b)
Paragraph 1 of the Letter Agreement is hereby modified and restated to read as
follows:



“Agreement to Pay; Forfeiture of Shares; Waiver. On or before November 15, 2008,
or such other date as the Company and the Holder agree (such date to be referred
to herein as the “Payment Date”), Holder shall pay to Compamy $1,400,000 ( the
“Payment”). In the event Company does not receive all of the Payment on or
before the Payment Date, Holder shall tender its shares of Company Common Stock
to Company no later than the Payment Date for immediate cancellation by Company
at a rate of two and one-half (2 1/2) shares of Company Common Stock for every
$1 not received by Company on or before the Payment Date. Holder agrees that, in
the event it tenders its shares of Company Common Stock to Company for
cancellation, upon tendering the shares, Holder will not have any claim against
Company, or any affiliate of Company or its predecessors, including but not
limited to, any claim for stock or other equity interests of any kind, or any
claim based upon breach of contract, discrimination, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever, and
Holder shall not bring any claim or commence any litigation against Company or
any affiliate of Company or any of its affiliates or precessors relating to any
of the foregoing.”



 
(c)
Clause (b) of Paragraph 2 of the Letter Agreement is hereby modified and
restated to read as follows:



“(b) if Company receives only a portion of the Payment, Holder shall deliver to
Company certificates representing that number of shares of Company Common Stock
equal to two and one-half (2 1/2) shares of Company Common Stock for each $1 not
paid to Company in accordance with this Agreement.”


3.    Representations and Warranties of Holder. Holder has requested this
Modification based on Holder’s need to complete business transactions unrelated
to the Company and the Common Stock. Holder represents and warrants that he will
obtain the funds to make the payment required herein from those business
transactions and that he will not be engaged in the sale of any shares of the
Common Stock prior to the Payment Date. Holder and the Company agree that
payments may be made by the Holder in installments prior to the Payment Date.
 
4.    Governing Law. THIS MODIFICATION SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF COLORADO,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
 
5.    Continued Validity. The Letter Agreement (including the provisions of the
Agreement not modified hereby), as modified by this Modification, shall remain
in full force and effect following the execution of this Modification.
 
-2-

--------------------------------------------------------------------------------


6.    Counterparts. This Modification may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. The exchange
of copies of this Modification and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Modification as to the
parties and may be used in lieu of the original Letter Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures of all purposes.
 
7.    Entire Agreement. The Letter Agreement, as modified hereby, represents the
entire expression of the parties with respect to the subject matter hereof on
the date of this Modification. To the extent that any conflict may exist between
the provisions of any other agreement between the parties and the Letter
Agreement, as modified hereby, then the Letter Agreement, as modified hereby,
shall control.
 


Sincerely,


HOLDER:


/s/ Lambert Lavallee 
Lambert Lavallee
Date: September 29, 2008


2440, 10303 Jasper Avenue 
Address


Edmonton, Alberta T5J 3N6 
City, State, Postal or Zip Code, Country

 
ACKNOWLEDGED AND AGREED TO BY:


ADVANCED VOICE RECOGNITION SYSTEMS, INC.


By: /s/ Walter Geldenhuys 
Walter Geldenhuys, President, Chief
Executive Officer & Chief Financial Officer


Date: September 29, 2008
 
 
 
-3-

--------------------------------------------------------------------------------

 
 